Citation Nr: 1717735	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO. 10-28 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to benefits under the provisions of 38 U.S.C.A. § 1151 for residuals of a prostatectomy, claimed as the result of surgical treatment at a VA Medical Center (VAMC) in September 2005.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel



INTRODUCTION

The Veteran served on active duty from September 1967 to May 1969. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York. 

The Board notes that in a September 2008 rating action, the RO severed service connection for prostate and bladder cancer, effective December 1, 2008. The Veteran was provided notice of the severance action and of his appellate rights, but such issue has not been appealed and is not before the Board.

This claim was previously before the Board in October 2015, when the claim was remanded for additional development. A July 2016 supplemental statement of the case was most recently issued and the case is once again before the Board. 


FINDING OF FACT

The Veteran's residuals of a prostatectomy-removal of his prostate-did not result from carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for residuals of a prostatectomy have not been met. 38 U.S.C.A. §§ 1151, 5103A, 5107 (West 2014); 38 C.F.R. § 3.361 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). There is no indication in this record of a failure to notify. See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015). 

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities. 38 U.S.C.A. § 5103A(c)(2). All records pertaining to the conditions at issue are presumptively relevant. See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information. Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)). In this case, the Veteran has referenced no such records, and all pertinent records have been obtained. Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service treatment records, and the written assertions of the Veteran. Moreover, the Board has reviewed the Veteran's Virtual VA (VVA) claims file and Veterans Benefits Management System (VBMS) file. The Veteran has also not identified any additional outstanding evidence that could be obtained. 

Next, the Veteran was afforded examinations and opinions in April 2006, September 2007, February 2008, and July 2009. The Board remanded the claim in October 2015 to obtain an additional VA examination and opinions after determining the earlier opinions were essentially inadequate. To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The June 2016 VA examiner considered all of the pertinent evidence of record, and provided detailed rationale for the opinions stated. See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from the factually accurate, fully articulated, and sound reasoning for the conclusion). 

The Board finds that the June 2016 VA examination and opinions adequately address all of the Veteran's contentions and are adequate. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to his claim has been met. 38 C.F.R. § 3.159(c)(4). 

A Court or Board remand confers upon the Appellant the right to compliance with that order. Stegall v. West, 11 Vet. App. 268, 271 (1998). As already noted, the Veteran's claim was most recently remanded in October 2015 for additional development. The Board finds that the actions were accomplished to the extent possible, and there has been substantial compliance with the October 2015 Board Remand. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to this claim. Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. 1151 Claim

The Veteran, in written statements offered during the course of the appeal, has maintained that he is entitled to compensation under 38 U.S.C.A. § 1151 for residuals of a prostatectomy. He asserts that because records now show he never had prostate cancer, the VAMC was negligent for removing his prostate. 

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a qualifying additional disability of a Veteran in the same manner as if such additional disability were service connected. A disability is a qualifying additional disability if the disability was not the result of the Veteran's willful misconduct and either:

1) the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a Department employee or in a Department facility, and the proximate cause of the disability was either A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or B) an event not reasonably foreseeable; or

2) the disability was proximately caused by the provision of training and rehabilitation services by the Secretary as part of an approved rehabilitation program. See 38 U.S.C.A. § 1151.

In determining whether a Veteran has an additional disability due to VA medical care, VA compares the Veteran's condition immediately before the beginning of the relevant care or treatment to the Veteran's condition after such care or treatment. 38 C.F.R. § 3.361(b).

To establish causation, evidence must show that the VA medical treatment resulted in the Veteran's additional disability. Merely showing that a Veteran received care, treatment, or examination and has additional disability does not establish cause. 38 C.F.R. § 3.361(c)(1). The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause. 38 C.F.R. § 3.361(d).

Additional disability caused by a Veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination. 38 C.F.R. § 3.361(c)(3).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability, it must be shown that (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (ii) that VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent. 38 C.F.R. § 3.361(d)(1). 

To determine whether the proximate cause of a claimant's qualifying additional disability was an event not reasonably foreseeable, the Board will consider whether the event in question posed a risk that a reasonable health-care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32. Id.; 38 CFR § 3.361(d)(2).

Having thus set forth the applicable legal criteria, the Board now turns to the pertinent facts of record. As discussed above, through his lay statements, the Veteran has maintained that VA should not have performed a prostatectomy in September 2005 since records now reflect that he did not have prostate cancer. He essentially asserts that there was no reason for the VA to remove his prostate.

Initially, the Board notes that the threshold element for 38 U.S.C.A. § 1151 compensation, the presence of a qualifying additional disability, has been met in this case. Indeed, the Veteran underwent a cystoprostatectomy on September 12, 2005. As the Veteran's prostate was removed, the Board will give the Veteran the benefit of the doubt and concede the presence of qualifying additional disability. 

Nevertheless, the Board finds that the weight of the evidence does not establish that any residuals of a prostatectomy are due to VA's carelessness, negligence, lack of proper skill, error in judgment, similar instance of fault, or an event not reasonably foreseeable and that the best evidence in this case provides evidence against this claim. 

As noted in the October 2015 remand, the Veteran was afforded a VA examination in April 2006. The Veteran's claims file was not reviewed. It was noted that the Veteran had a past history of prostate cancer diagnosed in 2005; it was also noted that he was diagnosed with bladder cancer around the same time. At that time, the Veteran reported that he had initial bladder surgery in June 2005; and, in September 2005, he had an ileoconduit procedure which removed his prostate and bladder at the Manhattan VA hospital. Following a physical examination, the examiner reported a diagnosis of prostate cancer.

In a September 2007 addendum VA medical opinion it was noted that after reviewing the Veteran's claims file, the April 2006 VA examiner could not find evidence that the Veteran was diagnosed with prostate cancer. In a February 2008 VA opinion, the April 2006 VA examiner noted that at the time of that examination he did not have any medical evidence on hand and relied on the Veteran's own statements. In addition, he noted that the only evidence that supported the Veteran's contentions was a November 2005 VA note which stated that the Veteran had prostate cancer. He noted that he had relied on this treatment record and did not have access to the pathology report from the Manhattan VAMC. The examiner stated that after reviewing the claims file he could not find evidence that the Veteran was diagnosed with prostate cancer and noted that the previous diagnosis was erroneous. He indicated that according to the discharge summary dated September 23, 2005 at the Manhattan VAMC, the Veteran had bladder cancer not prostate cancer. In a subsequent July 2009 VA opinion the same VA examiner noted that after reviewing the claims file he could not make a decision without resorting to speculation. He stated that he is not a urologist and does not perform this surgery. Therefore he opined he could not determine whether the VA was in error to remove the patient's prostate during his cystectomy.

Based on the inadequacies of the examinations of record, the Board remanded the Veteran's claim in October 2015 for an additional examination and opinion. The Veteran underwent a VA examination in June 2016. He was diagnosed with high grade, multifocal, muscle invasive, transitional cell carcinoma of the bladder, with benign prostatic hyperplasia, chronic a destruction, and bladder calculi, with a date of diagnosis of 2005. The examiner noted that the Veteran had a history of microscopic hematuria and urinary cytology in October 2004 indicating transitional cell carcinoma of the bladder. A cystoscopic evaluation at that time revealed bladder stones and transitional cell carcinoma. It was noted that pathology showed high grade transitional cell cancer, but no muscle was in the specimen. The examiner noted that one month later, the Veteran was returned to the operating room and a second focus of high-grade carcinoma, flat, with muscle invasion was identified. The preoperative diagnosis was then of multifocal, high-grade, muscle invasive transitional cell carcinoma, and the recommended treatment was a radical cystoprostatectomy and pelvic lymphadenectomy. 

The examiner noted that in September 2005, the Veteran had a radical cystoprostatectomy with a negative urethral margin and no residual cancer in the bladder. Pathology showed the prostate to be large, measuring 6 x 5 centimeters. No prostate cancer was identified. The examiner stated that one year post radial cystectomy, left ureteral obstruction was identified, and a left nephrostomy tube was placed. In 2008, the examiner noted that the Veteran's kidney was non-functioning, and a left nephroureterectomy was accomplished. He stated that there was no evidence of recurrent cancer, and the left ureteral obstruction was secondary to uncontrolled ureteral scarring at the site of anastomosis with the neo-bladder.  

The June 2016 VA examiner stated that he had reviewed the conflicting medical evidence. He opined that the Veteran was treated for multifocal, high-grade, muscle invasive transitional cell carcinoma of the bladder. He noted that there was never a diagnosis of prostate cancer. He indicated that the Veteran had prostate enlargement with obstructive uropathy and bladder calculi. He opined that acceptable treatment in this disease is radical cystoprostatectomy. The prostate is taken as part of this specimen. The examiner stated that all the urothelium is at risk for transitional cell carcinoma, with multifocal disease, and the surgical team made a specific point of biopsy in the urethra which was negative for cancer. He stated that both the distal ureteral segments were also negative for cancer. The examiner stated that up to one third of patients die from this disease within five years and noted that the Veteran was now 11 years post treatment for aggressive bladder cancer, without evidence of recurrence. He noted that no subsequent radiation or chemotherapy was required. The examiner stated that the urology staff that managed the Veteran did an "outstanding job" and the Veteran is cancer free. The examiner stated that every standard of care was adhered to, every judgment was that of the highest skill level, carried out with the highest level of proficiency and appropriate for the medical circumstances. He noted that there is no evidence of failure to adhere to any standard of care, or inappropriate decision-making. The VA examiner noted the Veteran's concerns that he was unclear why his prostate had to be removed if there was no cancer present. The examiner indicated that he explained the best that he could that it was part of the surgical specimen, and had the biopsy of the urethral stump been suspicious, the remainder of the urethra may have been removed as well. Importantly, the Board notes that there are no other competent medical opinions of record. 

The Board has considered the Veteran's statements asserting that his prostate should not have been removed since he did not in fact have prostate cancer. The Veteran however, is not competent to opine on questions of causation or medical negligence. The medical questions of concern in this case are complex in nature and simply not readily amenable to lay comment. See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this holding in a claim for rheumatic heart disease that necessarily involved complex medical issues). Indeed, contrary to the Veteran's assertions, the medical evidence, as highlighted by the June 2016 examiner, shows that VA was not careless or negligent, did not lack proper skill, and did not demonstrate any error in judgment or display any instance of fault in removing the Veteran's prostate as a preventative measure to prevent further spread of an "aggressive" cancer. The Board finds the June 2016 VA opinion to be the most probative evidence and uncontradicted by any other competent medical evidence of record.

Thus, the Board finds that, under these circumstances, the claim for compensation under the provisions of 38 U.S.C.A. § 1151 must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the competent evidence weighs against the claim, that doctrine is not applicable in the instant appeal. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of a prostatectomy is denied.




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


